DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Response to Amendments
Because the claim amendment is responsive, the claim objection is withdrawn.
Because the claim amendment is partially responsive to the 35 USC 112(b) rejections, only some of those rejections are withdrawn. Any 112(b) rejection not withdrawn is reiterated below.
Status of Claims: Claim 47 is newly submitted. Claims 1-23, 25-26, 39-40, and 45 were previously canceled. Claims 28 and 46 are currently canceled. Claims 24, 27, 29-38, 41-44, and 47 are pending and subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to independent claims 24, 36, and 38 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach “at least one delivery nozzle is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet” (remarks at 10). Because this limitation is introduced through amendment, it’s addressed in the art rejection below.
Applicant asserts that because the tangential position of the nozzle(s) is essential in KRAMBROCK, there is no teaching or motivation to include “at least one delivery nozzle [that] is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet” (remarks at 11). This argument is not persuasive. A delivery nozzle that’s pivotally coupled to the delivery funnel and capable of pivoting relative to the delivery funnel can still have a tangential position. In other words, having a tangential position and having pivotability are not mutually exclusive features of the delivery nozzle.
Applicant asserts that “changing the position of at least one delivery nozzle in KRAMBROCK in relation to the disclosed container would disrupt the desired narrow spiral trajectory 32 of the liquid” (remarks at 12). This is not persuasive for several reasons. First, as explained above, having a tangential position and having pivotability are not mutually exclusive features. Second, it is noted that the features upon which applicant relies (i.e., “changing the position of at least one delivery nozzle . . . in relation to the disclosed container”) are not recited See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). Third, regarding this feature of “changing the position of at least one delivery nozzle . . . in relation to the disclosed container,” a recitation of the intended use of the claimed apparatus must result in a structural difference between the claimed apparatus and the prior art in order to patentably distinguish the claimed apparatus from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant asserts that because HOFMANN is concerned with using less water, whereas KRAMBROCK uses larger quantities of water, modifying HOFMANN in view of KRAMBROCK would be against the teachings of HOFMANN and render HOFMANN’s apparatus and method unsatisfactory for its intended purpose (remarks at 12). This is not persuasive for several reasons. First, although applicant cited para. 0022 of KRAMBROCK as support for the argument (see remarks at 11), para. 0022 actually says:
In a further advantageous embodiment of the device, a plurality of delivery nozzles are arranged on the container wall and preferably lie in a plane perpendicular to the longitudinal axis of the container. In this way it is possible to have larger quantities of liquid flowing into the container, which quantities of liquid are guided by the container wall and combine to form a common, suctioning spiral flow.
Thus, para. 0022 is discussing having more water “flowing into the container,” not an increase in the total amount of water used. In fact, KRAMBROCK teaches recirculating the water (see fig. 1, para. 0033), which actually suggests limiting or reducing water usage. Second, it’s unclear how modifying HOFMANN’s apparatus and method to incorporate a plurality of nozzles (see 6/16/2021 Final Action at para. 74-75, 80-81) would render HOFMANN’s apparatus and method unsatisfactory, especially when: HOFMANN already teaches supplying water into a container; using a nozzle to supply water into a container is well known in the art; HOFMANN also teaches .

Election/Restrictions
Applicants' attention is drawn to the fact that the instant claims are directed to at least two distinct inventions—a device, represented by claims 24, 27, 29-37, and 47 (Group I); a method, represented by claims 38 and 41-44 (Group II). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“cleaning device” in claims 24, 32, 38;
“supply for the plastic particles” in claims 24, 36;
“liquid supply” in claims 24, 36;
“measuring device” in claims 33, 34, 43, 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“cleaning device” is interpreted as requiring the structure(s) of a refiner or a drum (see claim 37), and equivalents thereof;
“supply for the plastic particles” is interpreted as requiring the structure(s) of a supply reservoir (see claims 31, 42), and equivalents thereof;
“liquid supply” is interpreted as requiring the structure(s) of a container or a pipe, and equivalents thereof;
“measuring device” is interpreted as requiring the structure(s) of a fill level sensor (see claim 35), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The comma in claim 34 line 2 should be deleted, because it unnecessarily divides the sentence reading “wherein control of the supply . . . is regulated . . . .”
Claim 24 at line 7 contains a typo: “each of the plurality of delivery nozzles extends the into delivery funnel” should be changed to “each of the plurality of delivery nozzles extends into the delivery funnel.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27, 29-38, 41-44, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “at least one delivery nozzle” at line 10-11. It’s unclear if this “at least one delivery nozzle” is included in or excluded from the group of “a plurality of delivery nozzles” recited at line 6. For examination purpose, it’s interpreted as “at least one of the plurality of delivery nozzles” (see also claim 36 at line 11-12, reciting “at least one of the plurality of delivery nozzles”).
Claim 27 recites “at least one delivery nozzle” at line 1-2. It’s unclear if this “at least one delivery nozzle” is included in or excluded from the group of “a plurality of delivery nozzles” recited at claim 24 line 6. For examination purpose, it’s interpreted as “at least one of the plurality of delivery nozzles” (see also claim 36 at line 11-12, reciting “at least one of the plurality of delivery nozzles”).
Moreover,
Claim 29 recites “at least one delivery nozzle” at line 2. It’s unclear if this “at least one delivery nozzle” is included in or excluded from the group of “a plurality of delivery nozzles” recited at claim 24 line 6. For examination purpose, it’s interpreted as “at least one of the plurality of delivery nozzles” (see also claim 36 at line 11-12, reciting “at least one of the plurality of delivery nozzles”). 
Moreover, it’s unclear if the “at least one delivery nozzle” in claim 29 is the same as or different from the “at least one delivery nozzle” recited in claim 24 line 10-11. For examination purpose, they can be either the same or different.
Claim 32 recites “wherein a supply of at least one of (a) the plastic particles; and (b) the liquid supplied to the cleaning device may be manipulated . . .” at line 1-3. First, it’s unclear if the phrase “supplied to the cleaning device” refers to only the liquid, or refers to both the liquid and the plastic particles. Second, the use of various punctuations such as colon, semicolon, and parentheses make the sentence confusing to read. Third, it’s unclear if “a supply” is singular or plural. As a recommendation, the claim could be rewritten as:
“wherein at least one of a supply of the plastic particles and a supply of the liquid may be manipulated . . . .”
Claim 34 recites “wherein control of the supply of (a) at least one of the plastic particles; and (b) the liquid, is regulated . . . ” at line 1-2. First, it’s unclear how the supply of a single plastic particle is regulated. Second, there is insufficient antecedent basis for this limitation in the claim. Applicant’s attention is drawn to the difference in language between claim 34 and claim 32, specifically the different placement of the colon, “(a)” and “at least one of”: 
claim 32 recites “a supply of at least one of: (a) the plastic particles . . . ” 
claim 34 recites “the supply of: (a) at least one of the plastic particles”
As a recommendation, the claim could be rewritten as:
at least one of a control of the supply of the plastic particles and a control of the supply of the liquid is regulated . . . .”
Claim 36 recites “the inlet” at line 3. It’s unclear if this is the inlet of the cleaning device (see line 2) or the inlet of the delivery funnel (see line 3). For examination purpose, it’s interpreted as “the inlet of the delivery funnel” (contrast with line 4-5, “the inlet of the cleaning device”).
Claim 36 recites “a plurality of delivery nozzles extending into the delivery funnel configured to connect to a liquid supply” at line 6-7. It’s unclear which subject corresponds with the verb “configured”: the plurality of delivery nozzles are configured, or the delivery funnel is configured. For examination purpose, it’s interpreted as the delivery funnel is configured (see claim 24 line 6, reciting “configured” in the singular).
Claim 36 recites “the liquid jet” at line 13. It’s unclear which liquid jet is being referred to. Claim 36 earlier recites that there are a plurality of nozzles and each nozzle is configured to discharge a liquid jet; this means a plurality of liquid jets may be discharged. For examination purpose, it’s interpreted as “at least one liquid jet” (see claim 24 line 12).
Claim 38 recites “plastic particles” at pg. 4 line 3. It’s unclear if this refers back to the “plastic particles” recited in the preamble. For examination purpose, it’s interpreted as “the plastic particles.”
Claim 38 recites “liquid” at pg. 4 line 4. It’s unclear if this refers back to the “liquid” recited in the preamble. For examination purpose, it’s interpreted as “the liquid.”
Claim 38 recites “wherein the liquid jet” at pg. 5 line 2. It’s unclear which liquid jet is being referred to. Claim 38 earlier recites that there are a plurality of nozzles and each nozzle discharges a liquid jet; this means a plurality of liquid jets are discharged. For examination purpose, it’s interpreted as “at least one
Claim 38 recites “the supplied plastic particles with the liquid” at pg. 5 line 4. It’s unclear why “plastic particles” are modified with the word “supplied” but the “liquid” is not modified, and it’s unclear if there’s any distinction between a “liquid” and a “supplied liquid.” For examination purpose, it’s interpreted as “the supplied plastic particles with the supplied liquid.”
Claim 38 recites “at least one delivery nozzle” at pg. 5 line 4. It’s unclear if this “at least one delivery nozzle” is included in or excluded from the group of “a plurality of delivery nozzles” recited at pg. 4 line 4. For examination purpose, it’s interpreted as “at least one of the plurality of delivery nozzles” (see also claim 36 at line 11-12, reciting “at least one of the plurality of delivery nozzles”).
Claim 38 recites “the supplied plastic particles with the liquid” at pg. 5 line 7. It’s unclear why “plastic particles” are modified with the word “supplied” but the “liquid” is not modified, and it’s unclear if there’s any distinction between a “liquid” and a “supplied liquid.” For examination purpose, it’s interpreted as “the supplied plastic particles with the supplied liquid.”
Claim 38 recites “the mixture of the plastic particles and the liquid” at pg. 5 line 9. There is insufficient antecedent basis for this limitation. It should be “the mixture of the supplied plastic particles and the supplied liquid.”
Claim 43 recites “controlling a supply of: (a) at least one of the plastic particles; and (b) the liquid to the plurality of delivery nozzles . . . ” at line 45. First, it’s unclear how the supply of a single plastic particle is regulated. Second, there is insufficient antecedent basis for this limitation in the claim, because claim 38 recites a step of “supplying plastic particles” (claim 38 
“controlling, based on the measured data, at least one of a supply of the plastic particles and a supply of the liquid.”
Claim 44 recites “the at least one measuring device” at line 1-2. There is insufficient antecedent basis for this limitation in the claim, because claim 43 no longer recites “at least one measuring device.”
Claim 47 recites “at least four delivery nozzles” at line 1. It’s unclear if this “at least four delivery nozzles” is included in or excluded from the group of “a plurality of delivery nozzles” recited at claim 36 line 6. If the “at least four delivery nozzles” are in fact members of “a plurality of delivery nozzles” recited at claim 36 line 6, then there is insufficient antecedent basis for this limitation, because Claim 47 and Claim 36 have not yet positively recite that the cleaning device comprise at least four delivery nozzles. For examination purpose, it’s interpreted: the cleaning device comprises at least four delivery nozzles.
Claim 47 recites the nozzles are “configured to be adjustable relative to the delivery funnel” at line 2. It’s unclear if this is the same as or different from “configured to pivot relative to the delivery funnel” recited in claim 36 line 12-13.
Claim 47 recites that liquid jet is “emitted” from the nozzle. It’s unclear if this is the same as or different from the verb “discharge” as recited in claim 36 line 8. For examination purpose, it’s interpreted as the same.
Claims 30, 31, 33, 35, 37, 41, 42 are rejected because they depend on a claim rejected under 112(b) as explained herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KRAMBROCK (US PGPUB 20040197154), in view of HARTMANN (US Patent 8322908).
Regarding claim 24, the preamble is non-limiting because the phrase “for jointly delivering plastic particles and a liquid to a cleaning device to remove impurities from the plastic particles” only recites the purpose of intended use of the claimed invention, and the claim’s body fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
KRAMBROCK teaches a device (installation 1, fig. 1, para. 0032) comprising: a delivery funnel (container 5, fig. 1-3, para. 0032) comprising an inlet and an outlet (container 5 has an outlet 7 and an unlabeled inlet covered by lid 11, see fig. 1-3, para. 0032), and a plurality of delivery nozzles positioned on the delivery funnel (three nozzles 16 through 16” positioned on 
KRAMBROCK’s inlet is structurally fully capable of performing the recited function(s) of “connect to a supply for the plastic particles.” For example, container 5 is connected to storage container 13 containing solids 2 (fig. 1, para. 0032), which can be granules of plastic (para. 0017, 0040). Likewise, KRAMBROCK’s outlet is structurally fully capable of performing the recited function(s) of “connect to the cleaning device.” For example, outlet 7 is connected to pipe 23 (para. 0033), which can be connected to a cleaning device. Also, outlet 7 can be connected to a receiver/sender for sending the solid/liquid mixture to a further container (para. 0034), which can be a cleaning device.
KRAMBROCK’s delivery funnel is structurally fully capable of performing the recited function(s) of “connect to a liquid supply.” For example, container 5 is connected to delivery line 9, which supplies conveying medium 15 (which can be water, para. 0008, 0040) to container 5 (fig. 1-3, para. 0032).
Each of KRAMBROCK’s nozzles is structurally fully capable of performing the recited function(s) of “discharge a liquid jet directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel so as to create a swirl of liquid at the outlet that mixes the plastic particles and the liquid in the delivery funnel.” For example, each of nozzle 16 through 16” discharges a liquid jet toward an inner wall of container 5 (fig. 5, para. 0038; see also fig. 1-3) at an angle relative to an axial direction of the delivery funnel (see fig. 1-3, the liquid jet has an angle relative to container 5’s axial direction) so as to create a swirl of liquid at the outlet (creating a spiral inside container 5, para. 0038, fig. 5; see also fig. 1-3) that mixes the plastic particles and the liquid in the delivery funnel (solids, which can be 
KRAMBROCK does not explicitly teach: “wherein at least one delivery nozzle is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
HARTMANN teaches a nozzle (nozzle 16, fig. 1-7) for directing a jet toward a container wall to create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7), just like the present application; thus HARTMANN is analogous. HARTMANN teaches a delivery nozzle (nozzle 16) that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, see fig. 4-5, col. 4 line 61-65; the nozzle is mounted on a swivel that’s lockable and rotatable 360 degrees, see fig. 4, col. 2 line 25-30, col. 2 line 59-64, claims 4-6). The nozzle is structurally fully capable of pivoting relative to the container wall to change a direction of a liquid jet (as explained above, the nozzle is rotatable 360 degrees; see also fig. 4, col. 4 line 61-65, claim 6). Moreover, by directing a jet toward the container wall, the nozzle can create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HARTMANN to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.

Second, a person having ordinary skill in the art would understand that making the nozzle(s) adjustable can yield the benefit of changing the direction of the swirl in the funnel. Indeed, KRAMBROCK already discloses that the swirl can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5), and that its invention is not limited to the embodiments shown or described (para. 0041).
Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
In the resulting combination of KRAMBROCK and HARTMANN, the at least one delivery nozzle pivotally coupled to the delivery funnel would be structurally fully capable of pivotting relative to the delivery funnel to change a direction of at least one liquid jet.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), in view of FIEDLSCHUSTER (WIPO Publication WO9806499).
Regarding claim 27, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. 
The combination does not explicitly teach at least one delivery nozzle is positioned on an edge of the inlet of the delivery funnel.
FIEDLSCHUSTER teaches a delivery funnel for mixing plastic with liquid, just like the present application; thus FIEDLSCHUSTER is analogous. FIEDLSCHUSTER teaches a delivery funnel (mixing funnel 4, abstract, fig. 1-2, 5-8) comprising an inlet and an outlet (filling opening 52 and outlet opening 43, para. 0056, 0061-65, fig. 1-2, 5-8), and a delivery nozzle positioned on the delivery funnel (mixing jet pipe 51 positioned on mixing funnel 4, para. 0056-57, 0062, 0082, 0090, fig. 1-2, 5-8). Moreover, FIEDLSCHUSTER teaches the delivery nozzle (mixing jet pipe 51) is positioned on an edge of the inlet of the delivery funnel (see fig. 1-2, 5-8).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to position at least one delivery nozzle on an edge of the delivery funnel’s inlet (see FIEDLSCHUSTER), with reasonable expectation of supplying liquid to the funnel, for at least two reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, it’s well known in the art to position a delivery nozzle on an edge of the delivery funnel’s inlet (see FIEDLSCHUSTER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The nozzle(s), as rearranged, would still perform the same function as before (e.g., supplying liquid), thus yielding predictable results.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), in view of BRAZELTON (US Patent 4688945).
Regarding claim 29, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. 
The combination does not explicitly teach wherein at least one liquid jet is discharged by at least one delivery nozzle directly into the outlet of the delivery funnel.
BRAZELTON teaches a mixing funnel, just like the present application; thus BRAZELTON is analogous. BRAZELTON teaches a delivery funnel (see dashed lines in annotated fig. 2 below) with delivery nozzles (see nozzle openings 99) positioned on an edge of the inlet of the delivery funnel (see annotated fig. 2 below). BRAZELTON teaches wherein at least one liquid jet is discharged by at least one delivery nozzle directly into the outlet of the delivery funnel (see arrows in annotated fig. 2 below).

    PNG
    media_image1.png
    200
    440
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to have at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel (as taught by BRAZELTON), with reasonable expectation of injecting water into the funnel, for at least two reasons. First, it’s well known in the art to have at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Second, BRAZELTON teaches that such configuration of the nozzle can create a venturi effect to draw material downwardly into the swirling stream of water (col. 7 line 50-54). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate having at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel.
The phrase “wherein at least one liquid jet is discharged by at least one delivery nozzle directly into the outlet of the delivery funnel” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, and BRAZELTON) is structurally fully capable of performing the recited function(s), as explained above.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), and in view of BARDELL (US PGPUB 20010048900).
Regarding claim 30, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24.
The combination does not explicitly teach wherein the inlet of the delivery funnel comprises an elliptical edge.
BARDELL teaches a mixing chamber comprising a nozzle (see fig. 11), just like the present application; thus BARDELL is analogous. BARDELL teaches that the mixing chamber can have an inlet comprising an elliptical edge (fig. 11, para. 0046). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to incorporate an elliptical edge as the inlet of the delivery funnel, with reasonable expectation of creating mixtures. It’s well known in the art that a mixing chamber’s inlet can have an elliptical edge (as taught by BARDELL); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), and in view of RICHARDSON (US Patent 5011087).
Regarding claim 31
The combination does not explicitly teach wherein rotatably driven supply brushes are positioned within the supply reservoir and are configured to push the plastic particles to the inlet of the delivery funnel.
RICHARDSON teaches a supply for plastic particles (fig. 3-4), just like the present application; thus RICHARDSON is analogous. RICHARDSON teaches a supply hopper 11 (fig. 3-4) and rotatably driven supply brushes (paddles 39 which are rotatably driven, see fig. 4, col. 5 line 22-26) positioned within the supply reservoir (within hopper 11, fig. 3-4). A person having ordinary skill in the art would understand paddles 39 can push plastic particles downward.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to incorporate rotatably driven supply brushes positioned within the supply reservoir (as taught by RICHARDSON), with reasonable expectation of supplying plastic. RICHARDSON teaches that the paddles 39 help control the supply of plastic flakes (col. 5 line 2-6). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate those paddles. In the resulting combination of KRAMBROCK, HARTMANN, and RICHARDSON, the brushes are structurally fully capable of performing the recited function(s) of “push the plastic particles to the inlet of the delivery funnel,” as explained above.
Regarding claim 32, the combination of KRAMBROCK, HARTMANN, and RICHARDSON teaches the device according to claim 31. The phrase “wherein a supply of at least one of: (a) the plastic particles; and (b) the liquid supplied to the cleaning device may be manipulated to change a solid consistency” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, and RICHARDSON) is structurally fully .

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK, HARTMANN, and RICHARDSON (as applied to claim 32), and in further view of BACHER (US PGPUB 20090004325).
Regarding claim 33, the combination of KRAMBROCK, HARTMANN, and RICHARDSON teaches the device according to claim 32.
The combination does not explicitly teach at least one measuring device configured to measure and transmit data for at least one parameter of the device.
BACHER teaches a device for treating plastics material, just like the present application; thus BACHER is analogous. BACHER teaches a delivery funnel (hopper 24 or 91, fig. 1 & 9; para. 0028, 0048; claim 5) and at least one measuring device (level probes 34 or 90, fig. 1 & 9; para. 0028, 0048) that measure the level/amount of plastics material inside the delivery funnel (para. 0028, 0048) and transmit data regarding the level/amount (deliver signal to means 64 or control means 92, para. 0028, 0032, 0034, 0048-49).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK, HARTMANN, and RICHARDSON to incorporate at least one measuring device configured to measure and transmit data for at least one parameter of the device (as taught by BACHER), with reasonable expectation of controlling the level/amount of plastics material inside the delivery funnel. As BACHER explains, by using the probe to monitor the level/amount of plastics 
In the resulting combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER, the measuring device is structurally fully capable of performing the recited function(s) of “measure and transmit data for at least one parameter of the device,” as explained above.
Regarding claim 34, the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER teaches the device according to claim 33. BACHER teaches a regulating apparatus (means 64 or control means 92, para. 0028, 0032, 0034, 0048-49; fig. 1 & 9), which receives measured data from the at least one measuring device (receive signal from probes 34 or 90, para. 0028, 0032, 0034, 0048-49) and control or regulate the supply of the plastic particles based on the measured data transmitted by the measuring device (controlling level of plastics material in hopper based on signal from probes 34 or 90, para. 0028, 0032, 0034, 0037, 0040, 0043-44, 0048-49). Moreover, KRAMBROCK already teaches that the supply of the plastic particles and the supply of the liquid may be manipulated or regulated, as explained above.
The phrase “wherein control of the supply of: (a) at least one of the plastic particles; and (b) the liquid, is regulated based on measured data transmitted by the at least one measuring device” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER) is structurally fully capable of performing the recited function(s), as explained above. 
Regarding claim 35, the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER teaches the device according to claim 33. BACHER teaches wherein the at least one measuring device comprises a fill level sensor (probes 34 or 90 measure level/amount of plastics material, as explained above). The fill level sensor is structurally fully capable of measuring a fill level in the outlet of the delivery funnel (probes 34 or 90 can be located at or near the outlet of the funnel, see fig. 1-10).

Claims 36-38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN (US PGPUB 20080191069), in further view of KRAMBROCK and HARTMANN.
Regarding claim 36, the preamble is non-limiting because the phrase “for removing impurities from plastic particles” only recites the purpose of intended use of the claimed invention, and the body of claim 36 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
HOFMANN teaches a cleaning device (refiner 10, fig. 1, para. 0095) having an inlet (unlabeled inlet of refiner 10, see fig. 1) for jointly delivering plastic particles and a liquid (a mixture of plastic flakes/chips and water are delivered to refiner 10, para. 0095; see also claim 1), the cleaning device comprising:
a delivery funnel (container 16 or 18, which has a funnel shape, see fig. 1) comprising an inlet and an outlet (unlabeled inlet and outlet of container 16 or 18, see fig. 1); and
a delivery means positioned on the delivery funnel that is configure to connect to a liquid supply (top of container 16 or 18 is connected to water supply, see fig. 1, para. 0095), the 
HOFMANN’s inlet is structurally fully capable of performing the recited function(s) of “connect to a supply for the plastic particles.” For example, inlet of container 16 or 18 is connected to a MKS supply (see fig. 1). Likewise, HOFMANN’s outlet is structurally fully capable of performing the recited function(s) “connect to the inlet of the cleaning device.” For example, outlet of container 16 or 18 is connected to refiner 10 (see fig. 1).
HOFMANN’s delivery funnel is structurally fully capable of performing the recited function(s) “connect to a liquid supply.” For example, each of container 16 and container 18 is connected to a fresh water supply and a recirculated water supply (see fig. 1).
HOFMANN does not explicitly teach: 
the delivery means is “a plurality of delivery nozzles extending into the delivery funnel”; 
each nozzle is configured to discharge a liquid “jet,” wherein “at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid to promote mixing of the plastic particles and the liquid in the delivery funnel”;
“wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of the liquid jet.”
As explained above, KRAMBROCK teaches a plurality of delivery nozzles extending into a delivery funnel, wherein each nozzle is configured to discharge a liquid jet and at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid so as to mix the supplied plastic particles and the liquid in the delivery funnel.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HOFMANN to incorporate a plurality of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A plurality of nozzles extending into the delivery funnel, as incorporated into HOFMANN, would still serve the same function as before (e.g., supplying liquid), thus yielding predictable results.
In the resulting combination of HOFMANN and KRAMBROCK, the each delivery nozzle is structurally fully capable of discharge a liquid jet into the delivery funnel, at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid to promote mixing of the plastic particles and the liquid in the delivery funnel, as explained above.
The combination of HOFMANN and KRAMBROCK does not explicitly teach: 
“wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of the liquid jet.”
As explained above, HARTMANN teaches a delivery nozzle that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, wherein the nozzle is mounted on a swivel 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN and KRAMBROCK to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.
First, making something adjustable is considered obvious. See MPEP § 2144.04.V.D. In this case, making at least one delivery nozzle adjustable in its discharging direction would still achieve the predictable result of discharging a liquid jet toward an inner wall of the delivery funnel so as to create a swirl of liquid in the funnel. 
Second, a person having ordinary skill in the art would understand that making the nozzle(s) adjustable can yield the benefit of changing the direction of the swirl in the funnel. Indeed, KRAMBROCK already discloses that the swirl can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5), and that its invention is not limited to the embodiments shown or described (para. 0041).
Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no See KSR, 550 U.S. at 415-421; MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
In the resulting combination of HOFMANN, KRAMBROCK, and HARTMANN, the at least one delivery nozzle pivotally coupled to the delivery funnel would be structurally fully capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet.
Regarding claim 37, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the cleaning device according to claim 36. HOFMANN teaches wherein the cleaning device is a refiner (refiner 10, fig. 1, para. 0095).
Regarding claim 38, HOFMANN teaches a method for jointly delivering plastic particles and a liquid (plastic flakes/chips mixed with water, para. 0095; see also claim 1) into a cleaning device (the mixture is delivered to refiner 10, para. 0095; see also claim 1) for removing impurities from the plastic particles (the refiner cleans the plastic, para. 0013). HOFMANN’s method comprises:
supplying plastic particles to an inlet of a delivery funnel (supplying plastic to container 16 or 18, fig. 1, para. 0095);
supplying liquid to at least one delivery means (supplying water to one or two unlabeled openings on top of container 16 or 18, see fig. 1, para. 0095);
discharging a liquid from the at least one delivery means into the delivery funnel (supplying water into container 16 or 18, fig. 1, para. 0095) to mix the supplied plastic particles with the liquid (mix water with plastic, fig. 1, para. 0095, claim 1);

discharging the mixture of the plastic particles and the liquid from an outlet of the delivery funnel (unlabeled outlet of container 16 or 18, fig. 1) and into an inlet of the cleaning device (delivering the water-plastic mixture to refiner 10, fig. 1, para. 0095, claim 1).
HOFMANN does not explicitly teach : 
the delivery means is “a plurality of delivery nozzles”; 
discharging a liquid “jet” from “each of the plurality of delivery nozzles into the delivery funnel”; 
“wherein the at least one liquid jet is directed towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid”;
“wherein at least one delivery nozzle is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
As explained above, KRAMBROCK teaches “a plurality of delivery nozzles”; discharging a liquid “jet” from “each of the plurality of delivery nozzles into the delivery funnel”; “wherein the at least one liquid jet is directed towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid.” 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HOFMANN to incorporate a plurality of delivery nozzles and the step of discharging a liquid jet from each nozzle towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid (as taught by KRAMBROCK), with reasonable expectation of supplying water to container 16 or 18. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a plurality of delivery nozzles and the step of discharging a liquid jet from each nozzle towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid, as incorporated into HOFMANN, would serve the same function as before (e.g., supplying liquid), thus yielding predictable results.
The combination of HOFMANN and KRAMBROCK does not explicitly teach: 
“wherein at least one delivery nozzle is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
As explained above, HARTMANN teaches a delivery nozzle that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, wherein the nozzle is mounted on a swivel that’s lockable and rotatable 360 degrees), and the nozzle is structurally fully capable of pivoting relative to the container wall to change a direction of a liquid jet (the nozzle is rotatable 360 degrees). Moreover, by directing a jet toward the container wall, the nozzle can create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN and KRAMBROCK to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.
First, making something adjustable is considered obvious. See MPEP § 2144.04.V.D. In this case, making at least one delivery nozzle adjustable in its discharging direction would still achieve the predictable result of discharging a liquid jet toward an inner wall of the delivery funnel so as to create a swirl of liquid in the funnel. 

Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
Regarding claim 47, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the cleaning device according to claim 36.
The combination does not explicitly teach the cleaning device comprises “at least four delivery nozzles,” wherein “at least four delivery nozzles are configured to be adjustable relative to the delivery funnel to change a direction of each liquid jet emitted from the at least four delivery nozzles.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN, KRAMBROCK, and HARTMANN to incorporate at least four delivery nozzles, wherein “at .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), in view of BRAZELTON.
Regarding claim 41, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. 
The combination does not explicitly teach wherein at least one liquid jet is discharged directly into the outlet of the delivery funnel.
As explained above, BRAZELTON teaches at least one liquid jet is discharged directly into the outlet of the delivery funnel. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN, KRAMBROCK, and HARTMANN to discharge at least one liquid jet directly into the outlet of the delivery funnel (as taught by BRAZELTON), with reasonable expectation of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Second, BRAZELTON teaches that such configuration of the nozzle can create a venturi effect to draw material downwardly into the swirling stream of water (col. 7 line 50-54). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate having at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), and in further view of RICHARDSON.
Regarding claim 42, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. The combination teaches wherein the plastic particles are supplied from a supply reservoir containing plastic particles (supplied from MKS supply, see HOFMANN at fig. 1, para. 0095), and wherein the supply reservoir is configured to connect to the inlet of the delivery funnel (the MKS supply is connected to inlet of container 16 or 18, see HOFMANN at fig. 1, para. 0095).
The combination does not explicitly teach: rotatably driven supply brushes configured to guide the plastic particles into the inlet of the delivery funnel.
As explained above, RICHARDSON teaches rotatably driven supply brushes (paddles 39 which are rotatably driven, see fig. 4, col. 5 line 22-26) positioned within the supply reservoir (within hopper 11, fig. 3-4). A person having ordinary skill in the art would understand paddles 39 can push plastic particles downward. As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate rotatably driven supply brushes positioned within the supply reservoir (as taught by RICHARDSON), with reasonable expectation of supplying plastic, so as to help control the supply of plastic flakes (col. 5 line 2-6).

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), and in further view of BACHER.
Regarding claim 43, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. As explained above, KRAMBROCK teaches obtaining the optimum ratio of liquid to solid in the delivery funnel, and controlling the supply of the plastic particles and the supply of liquid to the delivery nozzles. Indeed, KRAMBROCK teaches measuring data pertaining to at least one parameter of the method (see para. 0035, monitoring the level of liquid inside the delivery funnel).
The combination does not explicitly teach: controlling a supply of: (a) at least one of the plastic particles; and (b) the liquid to the plurality of delivery nozzles “based on the measured data.”
As explained above, BACHER teaches a delivery funnel (hopper 24 or 91, fig. 1 & 9; para. 0028, 0048; claim 5), at least one measuring device that measure the level/amount of plastics material inside the delivery funnel (level probes 34 or 90, fig. 1 & 9; para. 0028, 0048), 
Regarding claim 44, the combination of HOFMANN, KRAMBROCK, HARTMANN, and BACHER teaches the method according to claim 43. As explained above, BACHER teaches wherein the at least one measuring device is configured to measure a fill level in the outlet of the delivery funnel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714